Citation Nr: 0719040	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-16 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4.  The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2003 and 
July 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  While VA failed to provide notice how a 
disability rating and an effective dates is assigned, in 
light of the decision reached below that error was harmless, 
and questions pertaining to those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a)(2006); (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.3.04(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).
 
Background and Analysis

Service connection for post traumatic stress disorder was 
previously denied in a May 1999 rating decision due to the 
lack of a diagnosis.  As the veteran has since been diagnosed 
with PTSD the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002).

The veteran contends that he has PTSD due to his service in 
Vietnam.  He reports serving in Vietnam during the TET 
offensive, and recalls being the object of incoming rocket 
and mortar fire.  He further reports recalling witnessing the 
deaths of 16 military police due to enemy fire, witnessing a 
fuel dump explode, witnessing a village be destroyed by enemy 
fire, and seeing dead, charred and burning bodies.

A review of the veteran's service personnel record shows that 
he served as a supply specialist in Vietnam.

The service medical records are negative for any complaints, 
treatment, or diagnosis of post traumatic stress disorder.  
These records do, however, show that in January 1967 the 
veteran was beaten and robbed.  As the appellant was absent 
without leave at the time of this incident a Line of Duty 
Investigation was conducted and it was determined that the 
injuries were not sustained in the line of duty.

In September 2002, the veteran was diagnosed at the Vet 
Center with chronic and delayed PTSD.  This is the first 
diagnosis of PTSD in the medical records.  

In February 2003, the veteran underwent a VA examination and 
the psychiatrist opined that the veteran did not describe 
symptoms consistent with PTSD or any other affective illness.  
The psychiatrist diagnosed the veteran with alcohol abuse and 
moderate difficulty with coworkers.  

The veteran was diagnosed with PTSD in May 2005 by Dr. TA 
after the veteran described a number of traumatic events that 
he stated occurred while he was in Vietnam.  

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The record does not support a finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and meet the criteria of the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Moreover, the diagnosis of PTSD must be based either on 
a claim of account of events during demonstrated combat 
status or on verified stressors.  The Board is not bound to 
accept any diagnosis not conforming to the DSM-IV criteria 
and no probative weight may be assigned to any diagnoses of 
PTSD based on the veteran's noncredible account of combat 
participation or unverified stressors.

Although the veteran has identified stressors which were 
noted during his May 2005 examination with Dr. TA, and 
through his service representative's statement of February 
2007, he has not described the events therein in sufficient 
detail such that a verification search by the U.S. Army and 
Joint Services Records Research Center (JSRRC) could be 
conducted.  The veteran did not complete an Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Form, which was mailed to him with his 
VCAA notification letter in January 2003.  Another form was 
mailed to the veteran July 2005, again with no response.  
While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
has held that the factual data required by VA to provide a 
successful search, such as the names, dates, and places of 
the stressors," are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Id.  

For the foregoing reasons, the Board there is no credible 
corroborating evidence that the veteran was exposed to an in-
service stressor.  In the absence of a verified stressor, 
diagnoses of PTSD are not sufficient to support the claim.  
An opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  Id.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2005).  

In reaching this decision the Board advises the veteran that 
if he is able to provide additional information that would VA 
to independently verify his claimed stressors he should 
submit that evidence to VA.  His claim would then be 
readjudicated based on the evidence then of record. 




ORDER


Entitlement to service connection for post traumatic stress 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


